Title: From Thomas Jefferson to John Barnes, 23 April 1795
From: Jefferson, Thomas
To: Barnes, John



Sir
Monticello Apr. 23. 1795.

On the 16th. inst. I inclosed you a deferred certificate of 2150. Dollars, and one at 3. percent of 2356.01 D. to be sold to answer my draughts for paiment of a purchase of lands I was about to make for Mr. Short. This being concluded I have made on you the draughts stated below, of which this serves to advise you. The quantity of land having been found on survey to be half as much again as had been expected, I shall forward you a further supply of paper as soon as certain formalities in the conveyance are executed. In the mean time it will be important that I should receive from you information of the proceeds of the paper forwarded in my last as soon as you shall have disposed of it; and a conjecture of it’s probable proceeds would be acceptable beforehand for my government so that I may approach somewhat to the limits without exceeding them. I am with esteem Sir Your most obedt. servt

Th: Jefferson







D
dates.


Draughts payable At 3. days sight.
Joseph Mussi.
  89.09
Apr. 23.



Muir & Hyde.
   130.  
Apr. 23.



Wm. Champe Carter
   300.  
Apr. 20.




   519.09



At 6. weeks sight.
Wm. Champe Carter
   600.  
Apr. 20.



Wilson Cary Nicholas
  2000.  
Apr. 22




  2600.  




